DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Re claim 19, claim 19 recites that the application of the stimulus comprises applying heat.  However, claim 18 already includes applying stimulus, and the stimulus being heat.  Thus, claim 19 fails to further limit claim 18.

Claim 20 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (“Bennett”) (US 2005/0229524) in view of Bernard (US 4,719,732).
Re claim 1, Bennett discloses a system (Fig. 3A-3B) for sealing a space (at 28/29) defined between a modular wall (20) and a permanent structure (20), comprising: 
a modular wall (20, as 20 is sheathing); and 

the sealing material (40) is configured to form a seal (Fig. 3A-3B) around at least a portion of the space (at 28/29, [0045]) defined between the modular wall (20) and the permanent structure (20) when the sealing material (40) is in the recovered state (Fig. 3A-3B),
but fails to disclose the sealing material is configured to transform from an expanded state to a recovered state in response to stimulus, wherein the stimulus comprises heat and the sealing material is configured to contract from the expanded state to the recovered state when the sealing material is heated at or above a transition temperature.
However, Bernard discloses the sealing material (32) is configured to transform from an expanded state (as 32 is heat-shrinkable) to a recovered state (upon shrinking) in response to stimulus (heat, Col 3 lines 16-37), wherein the stimulus comprises heat (Col 3 lines 16-37) and the sealing material (32) is configured to contract from the expanded state (upon application of heat) to the recovered state (once heated) when the sealing material (32) is heated at or above a transition temperature (Col 3 lines 16-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett wherein the sealing material is configured to transform from an expanded state to a recovered state in response to stimulus, wherein the stimulus comprises heat and the sealing material is 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).  Optional/conditional limitations were discussed during the 12/21/21 interview, in which it was suggested that Applicant change the language to recite, “in response to.”
Re claim 3, Bennett as modified discloses the system of claim 1, wherein the sealing material (40) is selected from one or more of: polyolefin ([0042]), polyurethane, neoprene, polyvinylchloride, or polypropylene. 
Re claims 4-7, Bennett as modified discloses the system of claim 3, Bernard discloses wherein the transition temperature comprises at least about 75 °C to 150°C [claim 4] (Col 4 lines 18-20), wherein the transition temperature comprises at least about 100 °C [claim 5] (Col 4 lines 18-20),  wherein the transition temperature comprises at least about 125 °C [claim 6] (Col 4 lines 18-20), wherein the transition temperature comprises at least about 150 °C [claim 7] (Col 4 lines 18-20).
Re claim 9, Bennett as modified discloses the system of claim 1, wherein the permanent structure (20) comprises one or more of a preexisting wall (20), a floor ([0057]), or a ceiling.
Re claim 10, Bennett as modified discloses the system of claim 1, wherein the seal is airtight (Fig. 3A-3B).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (“Bennett”) (US 2005/0229524) in view of Bernard (US 4,719,732) and Smythe JR (2003/0024188).
Re claim 8, Bennett as modified discloses the system of claim 1, but fails to disclose wherein the sealing material comprises a translucent or opaque material.
However, Smythe JR discloses wherein the sealing material (16) comprises a translucent or opaque material ([0056] disclosing paper, a known opaque and translucent material).  It is noted that the claim requires the sealing material “comprises” an opaque or translucent material, meaning it is not limited to only being made out of said material, but may include multiple materials including an opaque or translucent material.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett wherein the sealing material comprises a translucent or opaque material as disclosed by Smythe JR in order to form a continuous bond ([0056]).  

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al (“Bennett”) (US 2005/0229524) in view of Bernard (US 4,719,732) and Bodner (US 2018/0251984).
Re claim 11, Bennett as modified discloses the system of claim 1, but fails to disclose further comprising: a first attachment member coupled to the sealing material; and a bracket configured to be associated with the permanent structure; wherein the 
However, Bodner discloses further comprising: a first attachment member (24a on the left) coupled to the sealing material (26); and a bracket (24a on the right) configured to be associated with the permanent structure (14); wherein the sealing material (26) is configured to associate with the permanent structure (14) via interaction between the first attachment member (24a on the left) and the bracket (24a on the right).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett further comprising: a first attachment member coupled to the sealing material; and a bracket configured to be associated with the permanent structure; wherein the sealing material is configured to associate with the permanent structure via interaction between the first attachment member and the bracket as disclosed by Bodner in order to increase strength and rigidity across the gap. 
Re claim 12, Bennett as modified discloses the system of claim 11, Bodner discloses further comprising: a second attachment member (18, at 19) coupleable to the sealing material (26); wherein the sealing material (26) associates with the modular wall (14) via interaction between the second attachment member (19, at 18) and a frame (16) of the modular wall (14) or a modular wall bracket associated therewith.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett further comprising: a second attachment member coupleable to the sealing material; wherein 
Re claim 13, Bennett discloses a device (40) for sealing a space (at 28/29, [0045]) defined between a modular wall (20) and a permanent structure (20), comprising: 
a sealing material (40), thereby sealing (Fig. 3A-3B) the space ([0045], at 28/29) defined between the modular wall (20) and the permanent structure (20), 
but fails to disclose the sealing material configured to contract from an expanded state to a recovered state in response to a stimulus, wherein the stimulus comprises heat and the sealing material contracts from the expanded state to the recovered state when the sealing material is heated at or above a transition temperature, and a first attachment member associated with a first end of the sealing material, the first attachment member configured to attach to the modular wall; and a second attachment member associated with a second end of the sealing material, the second attachment member configured to attach to the permanent structure.
However, Bernard discloses the sealing material (32) is configured to contract from an expanded state (as 32 is heat-shrinkable) to a recovered state (upon shrinking) in response to stimulus (heat, Col 3 lines 16-37), wherein the stimulus comprises heat (Col 3 lines 16-37) and the sealing material (32) is configured to contract from the expanded state (upon application of heat) to the recovered state (once heated) when 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett wherein the sealing material is configured to transform from an expanded state to a recovered state in response to stimulus, wherein the stimulus comprises heat and the sealing material is configured to contract from the expanded state to the recovered state when the sealing material is heated at or above a transition temperature as disclosed by Bernard in order to remove any wrinkles and provide a firm attachment to the system (Col 3 lines 16-42).
In addition, Bodner discloses further a first attachment member (24a on the left) associated with a first end (any end of 26) of the sealing material (26), the first attachment member (24a on the left) configured to attach to the modular wall (14) and a second attachment member (18, at 19) associated with a second end (any end of 26) of the sealing material (26), the second attachment member (18 at 19) configured to attach to the permanent structure (14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett with a first attachment member associated with a first end of the sealing material, the first attachment member configured to attach to the modular wall; and a second attachment member associated with a second end of the sealing material, the second attachment member configured to attach to the permanent structure as disclosed by Bodner in order to increase strength and rigidity across the gap. 
See § MPEP 2103 (C).  Optional/conditional limitations were discussed during the 12/21/21 interview, in which it was suggested that Applicant change the language to recite, “in response to.”
Re claim 14, Bennett as modified discloses the device of claim 13, further comprising: an extension element (the other 18 at 19) disposed at the first end (one end of 26) of the sealing material (26); wherein the extension element (18 at 19) extends a distance from the first end (end of 26) of the sealing material (26) in a direction away from the space (12) defined between the modular wall (14) and the permanent structure (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett with the extension element as claimed as disclosed by Bodner in order to increase strength and rigidity across the gap.
Re claim 15, Bennett as modified discloses the device of claim 14, wherein one or more of the first attachment member (Bodner: 24a on the left, [0051] disclosing metal) the second attachment member, or the extension element comprises a different material than the sealing material (Bennett: [0042] disclosing polyolefin).
Re claim 16, Bennett as modified discloses the device of claim 13, wherein the sealing material (40) comprises a heat shrink material (Bernard: Col 3 lines 16-37) 
Re claim 17, Bennett as modified discloses the device of claim 13, Bodner discloses further comprising: a first sidewall (one side wall of 16) coupled to the first attachment member (24a on the left) at a first end thereof (one end of 24a) and to the first end (one end of 26) of the sealing material (26) at a second, opposite end thereof (Fig. 2); and a second sidewall (another wall of 16) coupled to the second attachment member (18, at19) at a first end thereof (one end of 18) and to the second end of the sealing material (26) at a second, opposite end thereof (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett further comprising: a first sidewall coupled to the first attachment member at a first end thereof and to the first end of the sealing material at a second, opposite end thereof; and a second sidewall coupled to the second attachment member at a first end thereof and to the second end of the sealing material at a second, opposite end thereof as disclosed by Bodner in order to increase strength and rigidity across the gap.
Re claim 18, Bennett discloses a method ([0002]) for sealing a space (at 28/29, [0045]) between a permanent structure (20) and a modular wall (20), comprising: 
coupling (Fig. 3A-3B) a sealing device (40) to the modular wall (20);
coupling the sealing device (40) to a permanent structure (20) suck that the sealing material (40) spans the space (at 28/29, [0045]) defined between the modular wall (20) and the permanent structure (20), thereby sealing the space (at 28/29, [0045]) between the modular wall (20) and the permanent structure (20), 

However, Bernard discloses applying a stimulus (heat, Col 3 lines 16-37) to the sealing material (32) to transition from an expanded state (as 32 is heat-shrinkable) to a recovered state (upon shrinking), wherein the stimulus comprises heat (Col 3 lines 16-37) and the sealing material (32) is configured to contract from the expanded state (upon application of heat) to the recovered state (once heated) when the sealing material (32) is heated at or above a transition temperature (Col 3 lines 16-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bennett with applying a stimulus to the sealing material to transition from an expanded state to a recovered state, wherein the stimulus comprises heat and the sealing material is configured to contract from the expanded state to the recovered state when the sealing material is heated at or above a transition temperature as disclosed by Bernard in order to remove any wrinkles and provide a firm attachment to the system (Col 3 lines 16-42).
In addition, Bodner discloses further a first attachment member (24a on the left) and a second attachment member (18, at 19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bennett with a first 
Re claim 19, Bennett as modified discloses the method of claim 18, Bernard discloses wherein applying the stimulus comprises applying heat to the sealing material (Col 3 lines 16-37). 
Re claim 20, Bennett as modified discloses the method of claim 19, Bernard discloses wherein applying heat to the sealing material (Col 3 lines 16-37) comprises heating the sealing material to a transition temperature between about 75 °C to 150°C or higher (Col 4 lines 18-20).

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied up on in the above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635